DETAILED ACTION
This Office action is in response to the request for continued examination filed on April 5th, 2022.  Claims 1-18 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: regarding claims 1-14, the prior art of record does not disclose a computer-implemented method of evaluating the robustness of a radiotherapy treatment plan comprising a plurality of treatment fractions, comprising the steps of: a. obtaining a plan to be evaluated; b. defining a scenario comprising one or more errors for each fraction of the plurality of treatment fractions such that at least two fractions of the plurality of treatment fractions comprise different errors; c. performing, by a processing means, a computer-implemented simulation of the plan under the defined scenario to calculate a dose distribution resulting from the simulated plan under the scenario, wherein the contribution from each beam to a total dose distribution resulting from the scenario is approximated by a single beam dose calculation; d. repeating steps b. and c. for a number of different scenarios; and e. evaluating, by the processing means, the robustness of the plan by comparing the dose distribution as calculated via the computer-implemented simulation for each of the scenarios with a set of clinical goals, based on at least one of the following: i. the probability of fulfilling the set of clinical goals estimated as the clinical goal fulfilment over the scenarios; ii. a range of dose-volume histogram (DVH) values over the scenarios; and iii. dose statistics for dose distributions defined as voxel-wise aggregates over the scenario doses, wherein the calculated dose distribution is configured to be displayed such that the dose distribution of the simulated plan is superimposed on a patient image.
The closest prior arts of record are US 2017/001462 (An et al.) and ‘Towards Robust Adaptive Radiation Therapy Strategies’ (Böck et al.).  An et al. discloses a computer-implemented method of evaluating the robustness of a radiotherapy treatment plan comprising a number of treatment fractions, comprising the steps of a. obtaining a plan to be evaluated (fig. 1, step 108); b. defining a scenario comprising one or more errors for each fraction of the plurality of treatment fractions (‘In some aspects, at process block 104, uncertainty scenarios may include inter-fractional setup uncertainties.’ P 32); c. performing, by a processing means, a computer-implemented simulation of the plan under the defined scenario to calculate a dose distribution resulting from the simulated plan under the scenario, wherein the contribution from each beam to a total dose distribution resulting from the scenario is approximated by a single beam dose calculation (fig. 1, step 110, wherein ‘The interfractional patient setup uncertainties were simulated ... Range uncertainties were simulated’ P 50); d. repeating steps b. and c. for a number of different scenarios (‘number of dose distributions may then be computed based on multiple uncertainty scenarios.’ P 32); and e. evaluating, by the processing means, the robustness of the plan by comparing the dose distribution as calculated via the computer-implemented simulation for each of the scenarios with a set of clinical goals, based on at least one of the following: i. the probability of fulfilling the set of clinical goals estimated as the clinical goal fulfilment over the scenarios; ii. a range of dose-volume histogram (DVH) values over the scenarios; and iii. dose statistics for dose distributions defined as voxel-wise aggregates over the scenario doses (‘To evaluate and compare IMPT plans, the treatment planning system may further use a robustness quantification technique that displays the envelope of all DVHs in band graphs of the 20 dose distributions corresponding to the scenarios of range and setup uncertainties.’ P 53, see also ‘a probability for the dose distribution in the target volumes between a lower threshold and an upper threshold’ text inside element 110 in fig. 1), wherein the calculated does distribution is configured to be displayed (‘In addition, the treatment planning system may generate a DVH using the tolerance level and displaying the DVH in the generated report.’ P 45).
An et al. does not disclose at least two fractions of the plurality of treatment fractions comprise different errors.  An et al. does disclosed accounting for what they call inter-fractional errors, but the errors discussed are actually systemic (see for example ‘For instance, inter-fractional variation in patient geometry, caused by tumor shrinkage, patient weight change, setup variation, proton range uncertainty, and so on,’ P 7).  In this context, it appears that inter-fractional errors refer to ones that are not different for the different fractions.
Böck et al. discloses a disclose a computer-implemented method of evaluating the robustness of a radiotherapy treatment plan comprising a plurality of treatment fractions, comprising the steps of: a. obtaining a plan to be evaluated (‘Acquiring the planning CT (pCT) is the first step in the radiation treatment planning process. Based on this image a radiation oncologist defines the tumor volume(s) which should receive a specified amount of radiation dose and the critical structures whose dose must not exceed specified tolerance levels.’ p. 2); b. defining a scenario comprising one or more errors for each fraction of the plurality of treatment fractions (‘For the purpose of tractability, the geometric errors are accounted for during the optimization process by discretizing their probability distributions into scenarios’ p. 3), such that each treatment fraction has a different error (‘It is assumed that random errors differ from fraction to fraction,’ p. 3). However, the method does not disclose performing, by a processing means, a computer-implemented simulation of the plan under the defined scenario to calculate a dose distribution resulting from the simulated plan under the scenario, wherein the contribution from each beam to a total dose distribution resulting from the scenario is approximated by a single beam dose calculation.  Instead, only the cumulative dose distribution is calculated and requires measurement of some fractions in an adaptive strategy.
Regarding claims 15-17, the prior art of record does not disclose a computer-implemented method of evaluating the robustness of a radiotherapy treatment plan comprising a number of treatment fractions, comprising the steps of:a. obtaining a plan to be evaluated; b. defining a scenario comprising one or more errors for each fraction; c. calculating a dose distribution resulting from the plan under the scenario, wherein the contribution from each beam to the total dose distribution resulting from a scenario is approximated by a single beam dose calculation, wherein when the treatment plan is a spot scanning ion based treatment plan, a single set of spot weights for each beam is used to calculate an approximation of the total dose distribution resulting from a scenario, and the single set of spot weights for each beam is calculated as the sum of the spot weights for all fractions, the spot weights for each fraction being calculated by translating the spot positions according to the fraction's corresponding setup error projected onto a spot plane, changing the energy of the spots according to the range or density error of the fraction, and allocating the spot weights associated with the translated spot positions to the existing non-translated spot positions by interpolating spot weights between spots; d. repeating steps b. and c. for a number of different scenarios; and e. evaluating the robustness of the plan by comparing the calculated dose distribution for each scenario with a set of clinical goals, based on at least one of the following: i. the probability of fulfilling the set of clinical goals estimated as the clinical goal fulfilment over the scenarios; ii. a range of dose-volume histogram (DVH) values over the scenarios; and iii. dose statistics for dose distributions defined as voxel-wise aggregates over the scenario doses.
The closest prior arts of record are US 2017/001462 (An et al.) and US 2014/0005464 (Bharat et al.). An et al. discloses a single set of spot weights, and Bharat et al. discloses translating the spot positions according to the fraction’s corresponding error projected onto the spot plane, but does not disclose changing the energy of the spots according to a range or density error of the fraction.
Regarding claim 18, the prior art of record does not disclose a computer-implemented method of evaluating the robustness of a radiotherapy treatment plan comprising a number of treatment fractions, comprising the steps of:a. obtaining a plan to be evaluated and a set of clinical goals, including at least one clinical goal for the plan to be evaluated, preferably the set used to create the plan to be evaluated; b. defining a scenario comprising one or more errors for each fraction; c. calculating a dose distribution resulting from the plan under the scenario, wherein the contribution from each beam to the total dose distribution resulting from a scenario is approximated by a single beam dose calculation; d. determining whether the at least one clinical goal was fulfilled for the calculated dose distribution; e. repeating steps b., c., and d. for a number of different scenarios; f. approximating a probability of satisfying the at least one clinical goal by the fraction of scenarios under the at least one clinical goal that was fulfilled in step d.; and g. evaluating the robustness of the plan by comparing the calculated dose distribution for each scenario with the set of clinical goals, based on at least one of the following: i. the probability of fulfilling the set of clinical goals estimated as the clinical goal fulfilment over the scenarios; ii. a range of dose-volume histogram (DVH) values over the scenarios; and iii. dose statistics for dose distributions defined as voxel-wise aggregates over the scenario doses.
The closest prior art of record is Bert et al. which discloses determining whether the at least one clinical goal was fulfilled for the dose distribution (P 60) but does not disclose approximating the probability of satisfying the goal by the fraction of scenarios under the at least one clinical goal was fulfilled in step c2.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZA W OSENBAUGH-STEWART whose telephone number is (571)270-5782. The examiner can normally be reached 10am - 6pm Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZA W OSENBAUGH-STEWART/Primary Examiner, Art Unit 2881